Citation Nr: 0731933	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  02-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for an arthrotomy scar of the right knee, status post partial 
lateral meniscectomy with traumatic arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from May 1971 to May 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  

In December 2005, the Board found that there was no clear and 
unmistakable error (CUE) in an August 1988 Board decision 
which denied service connection for avascular necrosis of the 
femoral heads.  Another decision, also dated in December 
2005, dismissed claims of CUE in August 1974 and later rating 
decisions by the RO.  In a memorandum decision, dated in 
September 2007, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's December 2005 
decision.  

Also in December 2005, the Board remanded the rating of the 
service-connected right knee for records and examination of 
the veteran.  The requested development was completed and the 
Board now proceeds with its review of the appeal.  


FINDING OF FACT

The service-connected right knee disorder is manifested by a 
range of motion, limited on repetition to 4 degrees extension 
and 26 degrees flexion.  The knee is stable and the scar is 
asymptomatic.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
service-connected right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, Codes 5257, 5260, 5261, and 
§ 4.118 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2002 and updated in 
December 2005 and December 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to submit 
supporting evidence referable to his disability; and any 
dates relative to treatment in service for the claimed 
disorder.  He was also asked to notify VA of any information 
or evidence in support of his claim that he wished VA to 
retrieve for him.  Thus, a reasonable person would be on 
notice to submit any evidence he had supporting his claim.  
The veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision, which was last 
reviewed by the RO in May 2007.  

The notice required by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) was provided in December 
2006.  The veteran had actual knowledge of his right to 
appeal for a higher rating and did so.  The effective date is 
the earliest permitted by law, the date the claim was 
received, there being no evidence of earlier increase.  
38 U.S.C.A. § 5110 (West 2002).  Thus, the veteran was not 
prejudiced by the late notice.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records referable to this issue have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claims, and all required medical opinions have been sought.

Discussion

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

There are VA clinical records in the file, which reflect the 
veteran's complaints of knee pain, but do not provide the 
information necessary to rate the disability.  Therefore, 
these clinical records will not be set forth in detail.  The 
information needed to rate the service-connected right knee 
disability is found in the February 2002 and December 2005 VA 
examinations and the Board will refer to them through out the 
decision.  The claims folder was reviewed for the December 
2005 VA examination.  

The veteran's service-connected disability is characterized 
as an arthrotomy scar, right knee, status post partial 
lateral meniscectomy with traumatic arthritis.  The June 2002 
rating decision increased the rating from 30 percent to 40 
percent under Codes 5010 (traumatic arthritis) and 5261 
(limitation of extension).  The Board has considered all 
relevant rating criteria.  

The service medical records reflect complaints of right knee 
impairment and pain.  During service, the veteran underwent 
an arthrotomy of the right knee.  It revealed no defects of 
the menisci.  There were no loose bodies.  There was some 
pannus present over the edge of the articular cartilage and 
medial femoral condyle.  The original grant of service 
connection in August 1974 was for an "arthrotomy scar, right 
knee" rated as noncompensable under diagnostic code 7805 
(for functional impairment due to scarring).  

The evidence shows that the service-connected scar, itself, 
remains noncompensable.  On the February 2002 VA examination, 
there was noted to be a well-healed 15.5 centimeter crescent 
shaped scar on the anterior lateral surface of the right 
knee.  The veteran reported tenderness with palpation of the 
knee.  The examiner did not report any objective evidence 
that the scar was painful.  On the VA examination in December 
2005, there was again noted to be a 15.5 centimeter by 0.8 
centimeter crescent shaped scar to the anterior lateral 
surface of the right knee.  The scar was well healed and not 
adherent.  The examiner did not report any objective evidence 
that the scar was painful.  The examination reports show that 
the service-connected right knee scar continued to be present 
and that it was well-healed, without any manifestations that 
would warrant a separate compensable rating under diagnostic 
code 7805 or any other scar code.  38 C.F.R. § 4.118 (2007).  

Similarly, there is no evidence of instability that would 
support a separate rating under diagnostic code 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  On the February 2002 VA 
examination, the veteran did not report any instability and 
the examiner reported that there was lateral and medial 
stability.  The anterior and posterior drawer sign were 
negative for instability.  McMurray's sign was negative.  On 
the December 2005 VA examination, the veteran did not report 
any instability or giving way.  Again, there was lateral and 
medial stability.  The anterior and posterior drawer sign 
were negative for instability.  McMurray's sign was negative.  
Thus, both recent examinations demonstrate that there is no 
subluxation or instability that could be assigned a separate, 
additional rating.  

There is no malunion of the femur ratable under diagnostic 
code 5255.  There is no ankylosis of the knee or analogous 
impairment ratable under diagnostic code 5256.  The cartilage 
impairments rated under diagnostic codes 5258 and 5259 impair 
knee function and cannot be rated separately from the 
limitations of knee motion.  38 C.F.R. § 4.14 (2007).  They 
do not provide a higher rating than the current evaluation.  
There is no evidence of a nonunion or malunion of the tibia 
and fibula ratable under diagnostic code 5262.  There is no 
evidence of a traumatic genu recurvatum ratable under 
diagnostic code 5263.  38 C.F.R. § 4.71a (2007).  

The June 2002 rating decision increased the evaluation for 
the right knee from 30 percent to 40 percent based on the 
findings on the February 2002 VA examination and the 
provisions of diagnostic code 5261.  Where extension (or 
straightening) of the leg is limited to 5 degrees from the 
straight leg position, the disability will be noncompensable.  
Where extension is limited to 10 degrees, the disability will 
be rated at 10 percent.  Where extension is limited to 15 
degrees, the disability will be rated at 20 percent.  Where 
extension is limited to 20 degrees, the disability will be 
rated at 30 percent.  Where extension is limited to 30 
degrees, the disability will be rated at 40 percent.  Where 
extension is limited to 45 degrees, the disability will be 
rated at 50 percent.  38 C.F.R. Part 4, Code 5261 (2007).  

Thus, we see that a higher rating requires a limitation of 
extension to approximately 45 degrees, from the straight leg 
position.  However, the examination reports show that 
extension is not limited to that extent.  On the February 
2002 VA examination, extension went to 24 degrees.  The RO 
felt this approximated the limitation to 30 degrees required 
for a 40 percent rating.  It clearly does not exceed the 30 
degree limitation required for the 40 percent rating and does 
not approximate a limitation to 45 degrees, which is required 
for a 50 percent rating.  

On the December 2005 VA examination, extension of the right 
knee went to 4 degrees on active motion, passive motion, 
repetitive motion and against strong resistance.  As that is 
less than 5 degrees, it would be noncompensable and would not 
approximate the criteria for a rating in excess of 40 
percent.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2007).

On the February 2002 VA examination, right knee flexion went 
to 92 degrees, which would exceed 60 degrees and be 
noncompensable.  On the December 2005 VA examination, active 
flexion was 34 degrees, passive flexion went to 40 degrees, 
and flexion on repetitive motion was 26 degrees.  This 
restriction of flexion to 26 degrees exceeds the 30 degree 
loss of flexion, for which a 20 percent rating is provided, 
by 4 degrees but it is 9 degrees short of the 15 degree 
position, for which the code provides a 30 percent rating.  
Therefore it does not approximate the criteria for a 30 
percent rating.  38 C.F.R. § 4.7.  

Conclusion

While the veteran may feel that his service-connected right 
knee disability is worse and should be assigned a higher 
rating, the objective findings are significantly more 
probative in determining if the disability approximates the 
criteria for a higher rating.  On the February 2002 VA 
examination, there was a limitation of extension to 24 
degrees, which the RO felt approximated the criteria for a 40 
percent rating.  Flexion on that examination went to 92 
degrees, which would be noncompensable, so the findings on 
the February 2002 VA examination would not support more than 
a 40 percent rating.  On the December 2005 VA examination, 
extension went to 4 degrees, which would be noncompensable 
and flexion went to 26 degrees, which would not support a 
higher rating.  The medical reports provide a preponderance 
of evidence that establishes that the service-connected right 
knee disability does not approximate any applicable criteria 
for a higher or an additional rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, as 
did the RO (see statement of the case dated in November 
2002), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 40 percent for an arthrotomy 
scar of the right knee, status post partial lateral 
meniscectomy with traumatic arthritis is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)  


 Department of Veterans Affairs


